Citation Nr: 0729548	
Decision Date: 09/20/07    Archive Date: 10/01/07	

DOCKET NO.  03-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 

2.  Entitlement to service connection for a right knee 
disability, to include osteoarthritis and a medial meniscus 
tear. 

3.  Entitlement to service connection for degenerative joint 
disease of the right hand, on a direct basis, or as secondary 
to a service-connected scar of the right hand. 

4.  Entitlement to service connection for a left hamstring 
tear. 

5.  Entitlement to service connection for sleep apnea, on a 
direct basis, or as secondary to sinusitis/rhinitis. 

6.  Entitlement to service connection for chronic 
sinusitis/rhinitis. 

7.  Entitlement to service connection for pseudofolliculitis 
barbae. 

8.  Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973, and from May 1973 to April 1977, with service in the 
Republic of Vietnam from October 28 to November 12, 1972, 
from December 9 to December 19, 1972, from January 9 to 
January 19, 1973, and from February 5 to February 15, 1973.  
A portion of the veteran's second period of active military 
service, which is to say, the period from May 1973 to April 
1977, was served at the United States Naval Base located at 
Guantanamo Bay, Cuba.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In rating decisions of April 1989, February 1992 and February 
1999, the RO denied entitlement to service connection for 
post-traumatic stress disorder.  The veteran voiced no 
disagreement with either of those decisions, which have now 
become final.  Since the time of the February 1999 rating 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence new, 
but not material, and the current appeal ensued.

Over the course of this appeal, the veteran has raised other 
issues for consideration.  However, the sole issues developed 
for appellate review are those noted on the title page of 
this decision.

Finally, the appeal as to the issues of service connection 
for post-traumatic stress disorder on a de novo basis, a 
right knee disability, a right hand disorder, and sleep apnea 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  In rating decisions of April 1989, February 1992, 
February 1999, the RO denied entitlement to service 
connection for post-traumatic stress disorder.

2.  Evidence received since the time of the RO's February 
1999 rating decision denying entitlement to service 
connection for post-traumatic stress disorder is neither 
duplicative nor cumulative, and of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Chronic residuals of a left hamstring tear are not shown 
to have been present in service, or at any time thereafter.

4.  Chronic sinusitis/rhinitis as likely as not had its 
origin during the veteran's period or periods of active 
military service.

5.  Pseudofolliculitis barbae as likely as not had its origin 
during the veteran's period or periods of active military 
service.  

6.  The veteran's bilateral sensorineural hearing loss 
preexisted his periods of active military service.

7.  The veteran's preexisting bilateral sensorineural hearing 
loss underwent no clinically-identifiable permanent increase 
in severity during his period or periods of active military 
service.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in April 1989, February 1992, and 
February 1999 denying the veteran's claim for service 
connection for post-traumatic stress disorder are final.  
38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.303 (2007).

2.  Evidence received since the RO denied entitlement to 
service connection for post-traumatic stress disorder in 
April 1989, February 1992, and February 1999 is both new and 
material, and sufficient to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Chronic residuals of a left hamstring tear were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Chronic sinusitis/rhinitis was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  Pseudofolliculitis barbae was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

6.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, as well as service personnel and medical 
records, and both VA and private inpatient and outpatient 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and Regulations - Generally

The veteran in this case seeks service connection for post-
traumatic stress disorder, as well as for the residuals of a 
left hamstring tear, sinusitis/rhinitis, pseudofolliculitis 
barbae, and defective hearing.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year of date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical fact and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Pursuant to applicable law and regulation, service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Once entitlement to service connection for a given disorder 
has been denied by a decision of the RO, that decision, 
absent disagreement by the veteran within a period of one 
year, is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

The Board notes that the regulations implementing the 
Veterans Claim Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
post-traumatic stress disorder was received in July 2001, 
and, as such, the prior version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter it's decision"  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


Factual Background & Analysis

Post-traumatic stress disorder

As regards the veteran's claim for service connection for 
post-traumatic stress disorder, a review of the DD Form 214 
encompassing the veteran's Vietnam service reveals his 
military occupational specialty to have been that of motor 
vehicle operator/driver.  Awards and accommodations given the 
veteran include the National Defense Service Medal, the Rifle 
Expert Badge, and the Vietnam Service Medal with One Star.

At the time of the initial rating decision denying 
entitlement to service connection for post-traumatic stress 
disorder in April 1989, it was noted that service medical 
records made no reference to any psychiatric problems.  Nor 
was there any indication that the veteran had undergone a 
psychiatric evaluation.  Based on such findings, it was 
determined that a post-traumatic stress disorder was not 
shown by the evidence of record.  In a subsequent rating 
decision of February 1992, the RO continued its denial of 
service connection for post-traumatic stress disorder.  In 
February 1999, the RO found that the veteran had not 
submitted detailed evidence to verify the occurrence of his 
alleged in-service stressors.  The decisions were adequately 
supported by and consistent with the evidence then of record, 
and have become final.

Evidence submitted since the time of the February 1999 rating 
decision, consisting for the most part of VA and private 
treatment records and examination reports, is "new" in the 
sense that it was not previously of record, and at least 
arguably "material."  In that regard, the veteran has now 
received repeated diagnoses of post-traumatic stress 
disorder.  Moreover, he has, for the first time, provided 
information regarding a specific inservice stressor, one 
involving the death of a Sergeant Sheppard as the result of a 
mine explosion at Guantanamo Bay in 1976.  Such evidence, 
when taken in conjunction with the veteran's other 
statements, provides, at a minimum, a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability."  Under such circumstances, the Board 
is of the opinion that new and material evidence sufficient 
to reopen the veteran's claim for service connection for 
post-traumatic stress disorder has been presented, and that 
the claim is, therefore, reopened.

Residuals of a left hamstring tear

Turning to the issue of service connection for the residuals 
of a left hamstring tear, the Board notes that, in August and 
September 1976, during the veteran's second period of active 
military service, he received treatment for what was 
described at that time as a mild hamstring pull and/or tear.  
However, as of the time of the veteran's final service 
separation examination in March 1977, there was no evidence 
of any such injury.  Significantly, at the time of VA general 
medical and orthopedic examinations in May 1998, the veteran 
voiced no complaints regarding, nor was there any evidence 
of, chronic residuals of a left hamstring tear.  Moreover, 
following a VA muscle examination in July 2003, it was the 
opinion of the examiner that the veteran exhibited "no muscle 
injury."

As noted above, in order to establish service connection for 
a claimed disability, there must be, at a minimum, medical 
evidence of a current disability."  Absent such current 
disability, the veteran's claim for service connection for 
chronic residuals of a left hamstring tear must be denied.

Chronic sinusitis/rhinitis and pseudofolliculitis barbae

As regards the issues of service connection for chronic 
sinusitis/rhinitis and pseudofolliculitis barbae, the Board 
notes that, on enlistment examination clinical evaluation was 
checked as normal and no reference to sinusitis or 
pseudofolliculitis barbae was made.  Rather, on numerous 
occasions during the veteran's periods of active military 
service, he received treatment for what was variously 
described as sinusitis, as well as allergic or vasomotor 
rhinitis.  Those same records show repeated instances of 
irritation associated with shaving, or pseudofolliculitis 
barbae.  While in December 1975, the veteran underwent 
surgical repair of his deviated nasal septum, subsequent to 
that surgery, he continued to experience problems with sinus 
congestion.

The Board acknowledges that, at the time of a final service 
separation examination in March 1977, and once again on VA 
examination in May 1998, there was no evidence of either 
sinusitis/rhinitis or pseudofolliculitis barbae.  However, 
following a VA ear, nose, and throat examination in July 
2003, the veteran received a diagnosis of chronic rhinitis 
with sinusitis.  A VA dermatologic examination conducted at 
that same time yielded a diagnosis of pseudofolliculitis 
barbae, the same disability for which the veteran had 
received treatment during service.  See 38 C.F.R. § 3.303(b) 
(2007) (With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.). 

Based on the aforementioned, with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the veteran's current sinusitis/rhinitis and 
pseudofolliculitis barbae as likely as not had their origin 
during his period or periods of active military service.  
Accordingly, service connection for sinusitis/rhinitis and 
pseudofolliculitis barbae is warranted.

Bilateral defective hearing

Finally, as regards the issue of service connection for 
bilateral defective hearing, the Board notes that, at the 
time of the veteran's initial service entrance examination in 
April 1971, pure tone air conduction threshold levels, in 
decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
5
25
55
LEFT
15
5
15
45

Following examination, the veteran was assigned an H-2 
profile for his hearing.

At the time of a subsequent service entrance examination in 
May 1973, pure tone air conduction threshold levels, in 
decibels, were as follows:




HERTZ



500
1000
2000
4000
RIGHT
15
10
25
45
LEFT
20
10
30
55

Once again, an H-2 profile was assigned for the veteran's 
hearing.

As of the time of the veteran's final service separation 
examination in March 1977, pure tone air conduction threshold 
levels, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
--
45
40
35
LEFT
5
5
15
--
--
45

The Board observes that, at the time of a VA audiometric 
examination in July 2003, it was noted that the veteran's 
claims folder was available, and had been reviewed.  Military 
medical records contained in that file showed evidence of a 
moderate high frequency hearing loss in both ears at the time 
of an induction physical examination in March 1971.  Further 
noted was that an audiogram performed at discharge in March 
1977 indicated the presence of a moderate high frequency 
hearing loss bilaterally, which was essentially unchanged 
from testing at induction.  According to the examining 
audiologist, no significant hearing threshold shift was noted 
during military service.

Audiometric examination revealed pure tone air conduction 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
55
55
LEFT
15
20
45
65
65

Speech discrimination ability was 96 percent in the veteran's 
right ear, and 100 percent in the left ear.  According to the 
examining audiologist, the veteran demonstrated a mild to 
moderate high frequency hearing loss in the right ear, and a 
mild to moderately severe sensorineural hearing loss in the 
left ear, with accompanying excellent word discrimination.  
Review of military medical records indicated a moderate high 
frequency hearing loss at induction and discharge, without 
significant hearing threshold shift during military service.  
Under the circumstances, the examiner was of the opinion that 
the veteran's hearing loss was "not likely related" to 
military service.  

As noted above, at the time of the veteran's initial service 
entrance examination in April 1971, there was clear evidence 
of bilateral hearing loss.  That hearing loss underwent no 
demonstrated increase in severity during either of the 
veteran's periods of active military service.  Under the 
circumstances, service connection for bilateral hearing loss 
must be denied.

Veterans Claim Assistance Act of 2000

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)] redefined VA's duty to assist a 
veteran in the development of his claims.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of September 2001, 
October 2002, January 2003, January 2004, and once again in 
March and August 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, as well as 
VA and private inpatient and outpatient treatment records and 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 14 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).





ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder, the benefit sought on appeal as to that 
matter is granted.

Service connection for chronic residuals of a left hamstring 
tear is denied.

Service connection for sinusitis/rhinitis is granted.

Service connection for pseudofolliculitis barbae is granted.

Service connection for bilateral defective hearing is denied.


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously-
denied claim for service connection for post-traumatic stress 
disorder, the Board must not proceed to a de novo review of 
all pertinent evidence of record.  That evidence, however, 
raises some question as to the exact nature and etiology of 
the veteran's claimed post-traumatic stress disorder, as well 
as the origin of his claimed right knee and right hand 
disabilities, and sleep apnea.

As noted above, since the time of the February 1999 rating 
decision denying entitlement to service connection for post-
traumatic stress disorder, the veteran has provided 
information regarding the death of one Sergeant Sheppard, who 
reportedly was killed in a mine explosion at Guantanamo Bay, 
Cuba in 1976.  To date, no attempt has been made to verify 
that incident.  Moreover, in addition to a diagnosis of post-
traumatic stress disorder, the veteran has, since the time of 
his discharge, received other, varying psychiatric diagnoses, 
to include a personality disorder, as well as adjustment 
disorder with mixed emotional features, generalized anxiety 
disorder, dysthymic disorder, depression, and substance 
abuse.  To date, the veteran has yet to be afforded a VA 
psychiatric examination in order to more accurately determine 
the exact nature and etiology of his current psychiatric 
symptomatology.  Under the circumstances, the Board is of the 
opinion that further development of the evidence is necessary 
prior to a final adjudication of the veteran's claim for 
service connection for post-traumatic stress disorder.

Regarding the issues of service connection for chronic right 
knee and hand disabilities, the Board observes that, in 
November 1972, during the veteran's initial period of active 
military service, he received treatment for various right 
hand problems, reportedly the result of having slammed his 
right hand in a door the previous Saturday.  At that time, 
the veteran complained of pain in the medial side of his 
wrist, and at the joint between his fifth finger proximal 
phalanx and metatarsal.  Swelling was observed along the side 
of the veteran's right hand, and there was tenderness to 
pressure at the right wrist joint.  

In November 1976, during the veteran's second period of 
active military service, he was seen after having "smashed" 
his right ring finger while working.  The veteran's wound was 
cleaned and dressed, and he was returned to duty.

In mid-September 1974, once again during the veteran's second 
period of active military service, he was seen following a 
report of trauma to his right knee.  A physical examination 
at that time showed no evidence of any swelling or gross 
deformity.  Movement of the veteran's knee was normal, though 
he complained of pain in the back of his leg.  In December 
1976 and January 1977, the veteran was seen for complaints of 
right knee stiffness of two months' duration.  According to 
the veteran, he had been unable to perform certain exercises, 
and had experienced some pain on exertion.  In January 1977, 
the veteran described one episode of "giving way" when coming 
down stairs, at which time he suffered a "twisting injury" 
with subsequent swelling.  Physical examination was 
significant for some tenderness at the medial and lateral 
posterior facet of the veteran's right knee, accompanied by 
pain.  The pertinent diagnosis was chondromalacia patella.

The Board acknowledges that, at the time of a service 
separation examination in March 1977, there was no documented 
evidence of chronic right hand or knee pathology.  However, 
private radiographic studies conducted in May 1991 were 
significant for degenerative changes in the veteran's right 
knee.  As of the time of a VA orthopedic examination in May 
1998, the veteran exhibited degenerative joint disease not 
only in his right knee, but also in his right hand.  However, 
no opinion was offered as to the relationship, if any, 
between the veteran's right hand and right knee disabilities 
and his period or periods of active military service.  Nor 
was any opinion offered as to the alleged relationship 
between the veteran's right hand disability and his service-
connected scar of that hand.

The Board observes that, in McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006), the United States Court of Appeals for 
Veterans Claims (Court) indicated that there were four 
elements which must be considered when determining if a 
medical examination was necessary.  The Court noted that VA 
must provide an examination where there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of Section 
5103A(d)(2) are satisfied, and the evidence of record 
likewise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McLendon, 20 Vet. 
App. at 85-86.

As noted above, it is clear that, at present, the veteran 
suffers from chronic disabilities of both his right hand and 
right knee.  Similarly clear is that, on various occasions in 
service, the veteran reported and/or received treatment for 
right hand and knee problems.  Under the circumstances, the 
Board is of the opinion that further development of the 
evidence is necessary prior to a final adjudication of the 
veteran's current claims.

Finally, turning to the issue of service connection for sleep 
apnea, the Board acknowledges that service medical records 
are negative for any such pathology.  Nonetheless, in 
addition to his arguments regarding direct service 
connection, the veteran has contended that his sleep apnea is 
in some way causally related to now service-connected 
sinusitis/rhinitis.

The Board observes that, since the time of the veteran's 
discharge, he has on a number of occasions received a 
diagnosis of sleep apnea, for which he has apparently been 
prescribed the use of a CPAP machine.  However, to date, no 
opinion has been offered as to whether the veteran's sleep 
apnea, to the extent it exists, is in any way related to his 
service-connected sinusitis/rhinitis.  As noted above, and 
pursuant to the holding in McLendon, such an opinion is 
necessary prior to a final adjudication of the veteran's 
claim for service connection for sleep apnea.

Under the circumstances, and in light of the aforementioned, 
the case is REMANDED to the RO for the following actions:

1.  Obtain and incorporate in the claims 
folder any pertinent VA or other 
inpatient or outpatient treatment 
records, subsequent to September 2005, 
the date of the most recent evidence of 
record.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure those 
records should be documented in the file.  
If the records identified by the veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Then forward to the Commandant of the 
United States Marine Corps and/or Marine 
Historical Society any and all 
information in their possession regarding 
the aforementioned Sergeant Sheppard, who 
was reportedly killed in a mine explosion 
at Guantanamo Bay, Cuba in 1976.  Such 
information should be provided in an 
attempt to corroborate the veteran's 
alleged inservice stressor.

3.  Following the above, make a specific 
determination based upon the complete 
record with respect to whether the 
veteran was exposed to a stressor in 
service, and, if so, the nature of the 
specific stressor.  In reaching that 
determination, address any credibility 
questions raised by the evidence.

4.  If and only if an inservice stressor 
(including the alleged death of the 
aforementioned Sergeant Sheppard) is 
verified, arrangements should be made for 
the veteran to be examined by a VA 
psychiatrist who has not heretofore seen 
or examined him.  Specify for the 
examiner the stressor (or stressors) 
which it has determined are established 
by the record, and the examiner must be 
instructed that only that event (or 
events) may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified stressor (or stressors) and the 
current diagnosis of post-traumatic 
stress disorder.

5.  Then afford the veteran an additional 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his current right 
knee and right hand disabilities.  The 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed. 

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran's current right knee and hand 
pathology as likely as not had its origin 
during his period or periods of active 
military service.  Should it be 
determined that the veteran's current 
right hand pathology did not in fact have 
it's origin during his period or periods 
of active military service, an additional 
opinion is requested as to whether any 
right hand pathology present is as likely 
as not proximately due to, the result of, 
or aggravated by the veteran's service-
connected scar of the right hand.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the orthopedic examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

6.  The veteran should also be afforded 
an examination by an appropriate 
specialist or specialists in order to 
more accurately determine the exact 
nature and etiology of his claimed sleep 
apnea.  Once again, the veteran must be 
given adequate notice of the date and 
place of any requested examination(s), 
and a copy of all such notification(s) 
must be associated with the claims 
folder.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause may have 
an adverse affect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the requested 
examination or examinations, the examiner 
should specifically comment as to whether 
the veteran currently suffers from 
clinically-identifiable sleep apnea, and, 
if so, whether that disability as likely 
as not is proximately due to, the result 
of, or aggravated by the veteran's 
service-connected sinusitis/rhinitis.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

Once again, the claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
or examiners prior to completion of the 
examination or examinations.  Moreover, a 
notation to the effect that this record 
review took place must be included in the 
examination reports.

7.  Review the veteran's claims for 
service connection for post-traumatic 
stress disorder, right knee and hand 
disabilities, and sleep apnea.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in March 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


